Citation Nr: 0430883	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), from January 8, 1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal of September 1998 and June 1999 
rating decisions.

In the September 1998 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective April 3, 1998.  In February 1999 (less than 
one year after notification of the September 1998 decision), 
the veteran requested a higher evaluation.  In May 1999, the 
RO awarded a 50 percent rating for PTSD from January 8, 1999.  
In a February 2000 rating action, the RO confirmed and 
continued the 50 percent disability evaluation for PTSD.  In 
March 2000, the veteran filed a statement accepted as a 
Notice of Disagreement (NOD) with the assigned rating.  In 
June 2000, the RO issued a statement of the case (SOC), and 
in October 2000 the veteran filed a substantive appeal.  

In an October 2002 decision, the Board rephrased the issue 
regarding the veteran's PTSD to entitlement to a rating for 
PTSD in excess of 30 percent from April 3, 1998, through 
January 7, 1999, and in excess of 50 percent from January 8, 
1999.  In doing so, the Board noted that the facts clearly 
established that the veteran had, since shortly after the 
grant of service connection and assignment of an initial 30 
percent rating for PTSD, sought a higher evaluation for the 
condition.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In this respect, the Board found the veteran's February 1999 
"claim" for a higher evaluation was actually the first, 
timely expressed indication of the veteran's disagreement 
with the initial evaluation assigned for PTSD.  In the 
October 2002 decision, the Board determined that a 50 percent 
rating for PTSD was warranted from April 3, 1998; hence, the 
50 percent rating became the initial rating following the 
grant of service connection for PTSD. 

The veteran appealed the Board's October 2002 decision to the 
Court of Appeals for Veterans Claims (Court).  In June 2003, 
counsel for VA's Secretary and the veteran filed a joint 
motion with the Court to vacate and remand the October 2002 
Board decision with respect to the denial of a rating in 
excess of 50 percent for PTSD from January 8, 1999.  In a 
July 2003 Order, the Court granted the motion, vacating the 
Board decision and remanding the matter to the Board for 
further proceedings consistent with the Joint Motion.

In April 2004, the Board remanded the veteran's claim to the 
RO for additional development.  As the RO continued the 
denial of the claim, the matter has been returned to the 
Board for further appellate consideration.

The Board notes that the veteran also perfected an appeal of 
the denial of his claim for an increased rating for residuals 
of a left thumb injury.  In a statement received at the RO in 
August 2004, the veteran noted that he was withdrawing this 
claim from appellate status.  Hence, the only issue on appeal 
is the one listed on the title page.

The Board's decision granting a 70 percent rating for PTSD, 
from January 8, 1999, is set forth below.  The matter of a 
rating greater than 70 percent for PTSD is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
has been accomplished.  

2.  The evidence currently establishes that, since January 8, 
1999, the veteran's PTSD has been manifested, primarily, by 
anger, impaired impulse control, suicidal and homicidal 
ideation, difficulty adapting to stressful environments, 
anxiety, irritability, pressured and rapid speech, difficulty 
concentrating, and sleep disturbance; these symptoms reflect 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, and judgment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, from January 
8, 1999, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in light of the 
Board's favorable action, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim on appeal, to the extent decided herein, 
have been accomplished.


II.  Evaluation of PTSD

A.  Factual Background

The veteran served in Vietnam and received the Combat 
Infantry Badge.  In September 1998, the RO initially awarded 
service connection and an initial 30 percent evaluation for 
PTSD, effective April 3, 1998.  In May 1999, this  evaluation 
was increased to 50 percent, effective January 8, 1999.  In 
an October 2002 decision, the Board granted a 50 percent 
evaluation back to April 3, 1998.  

VA outpatient treatment records, dated from February 1999 to 
April 2004, show that the same VA physician, Dr. D, has 
treated the veteran approximately every few months for PTSD.  
His assigned Global Assessment Functioning (GAF) score have 
ranged from 45 to 49.  In February 1999, Dr. D submitted a 
statement to the record asserting that the veteran was 
considerably to severely disabled due to PTSD, with severe 
anxiety, thoughts of violence, anger, difficulty adapting to 
stressful environments, inability to maintain effective 
relationships, and unreliable memory and concentration.  He 
opined that, although the veteran continued to try to work, 
eventually, his PTSD would make this impossible.

In June 1999, the veteran reported that he had lost his job 
because of conflicts with co-workers and superiors, and that 
he was separating from his wife because she is afraid of him.  
The veteran was noted to have social impairment with 
deficiencies in most areas including work, family relations, 
judgment, thinking, and mood.  He had intermittently obscure 
speech, near continuous panic attacks, and impaired impulse 
control.  He had obtained a job as a security guard at a 
grocery store.  His PTSD was noted to be chronic and severe 
with industrial and social impairment.  The veteran was noted 
to be underemployed.  In October 1999, the veteran's symptoms 
and assessment were virtually unchanged, with Dr. D. noting 
that the veteran would not be able to work much longer. 

A  February 2000 notation indicated that the veteran kept 
losing his jobs because of his PTSD symptoms.  He had 
periodic panic attacks, and anger and irritability which were 
a trigger for his behavior.  His emotions, cognitions and 
unreliability were also noted to affect his vocational and 
occupational ability. 

In June 2000, the veteran reported that he could not get 
along with people for very long, and could not stay employed 
in any type of authoritarian situation.  Dr. D. noted that 
the veteran was not able to work consistently for a length of 
time, and this had increased in severity.  His speech was 
pressured, he had some flooding of ideas that he could not 
get out.  Dr. D. determined that the veteran's PTSD was  
considerable to severe.

In October 2000, the veteran reported that a  co-worker had 
startled him and he almost hit him with a flashlight.  Dr. D. 
noted that the veteran's memory, concentration and at times 
his comprehension were affected by his PTSD symptoms.  Dr. D. 
also noted that the veteran was underemployed and had 
problems at work due to his PTSD.

In March 2001, the veteran reported that his marriage was 
over and that he had lost his job as a security guard due to 
a conflict with his supervisors.  He had passing thoughts of 
suicide and felt worthless.  Dr. D. noted that he had He was 
noted to be having difficulty with his PTSD symptoms.  Dr. D. 
diagnosed severe PTSD and noted that the veteran will not be 
able to work much longer.  In July 2001, he lost another job 
due to a company buy out, he was working as a night security 
guard.  It was noted that his emotions were easily triggered 
and he was obviously impaired in vocational and marital 
situations due to his PTSD and the unreliability of his 
behavior, emotions, and cognitions.

In September 2001, the veteran reported that his PTSD 
symptoms were still increased after the events of September 
11.  He felt he could not hold his job much longer, he was 
angry when told to do something and when others do not 
listen.  He had trouble concentrating and remembering, felt 
nervous and like a loser.  He was again diagnosed with severe 
PTSD, with PTSD symptoms daily.

In December 2002, the veteran noted that his symptoms were 
getting hard to control at work and at home.  He was paranoid 
about his surroundings and had daily anxiety and depression.  
He was concerned about losing his job.  His behavior, 
emotions and cognitions were again noted to be unreliable and 
unpredictable.

In October 2003, the veteran was having sleep difficulties, 
and difficulty dealing with his PTSD symptoms on a daily 
basis.  Dr. D. noted that he had anxiety and depression, and, 
again, was unreliable in his behavior, emotions and 
cognitions; he would most likely not be able to work much 
longer.

An April 2004 notation indicates that  the veteran had to 
quit his job as a security guard because he felt he was in 
danger and the company did not care about his safety.  He had 
increased intrusive thoughts and was less able to cope with 
normal daily stress.  He was irritable and verbally 
aggressive.

During the course the adjudication of his claim, the veteran 
underwent multiple VA examinations for his PTSD.  The first 
relevant examination was in April 1999.  At that time, the 
examiner did not have the opportunity to review the claims 
file.  The veteran reported that he was fired from his job 
recently because he could not get along with his co-workers.  
He was having difficulties with his wife.  He had gotten a 
job working security on rotating shifts by himself.  He had 
homicidal ideations about his former boss who fired him but 
no plan of action, difficulty sleeping and felt isolated.  
His wife reported that he had a bad temper.  

On mental status examination, the veteran was alert, 
oriented, somewhat agitated, angry, and his speech was rapid 
at times with some psychomotor agitation.  His thought 
processes were goal directed and he had no auditory or visual 
hallucinations or delusions.  His memory was fair but he had 
difficulty concentrating.  The examiner assigned a GAF of 51, 
noting that the veteran  had significant difficulty getting 
along with others at work and at home, causing difficulty 
with him being able to maintain employment for any length of 
time.  The examiner opined that his social adaptability and 
interaction with others was significantly impaired, and that 
his  flexibility, reliability, and efficiency in an 
industrial setting were more moderately impaired.  The 
examiner found that the veteran had considerable disability.

In November 1999, the veteran was examined again, and once 
again, the examiner did not have the opportunity to review 
the claims file.  The veteran reported that he loses jobs 
because he has no patience and a bad temper and cannot be 
with people.  He indicated that he had held his last two jobs 
for only nine months and was fired due to conflicts with 
others.  He reported that his most recent job was working as 
a security guard, and that he had no friends in South 
Carolina, but visited a friend "up north" once a year.  

On mental status examination, his mood was euthymic, affect 
labile, and speech rapid, with no psychomotor retardation.  
He was generally cooperative with good eye contact, but at 
times had to be redirected to the question.  His thought 
processes were logical and coherent. He had no audio or 
visual hallucinations, no suicidal ideations, but does become 
aggressive.  His memory was good and his concentration was 
poor.  The examiner diagnosed anxiety disorder with some 
trauma symptoms and assigned a GAF of 60.  The examiner found 
mild to moderate symptoms of avoidance, shaking in crowds, 
sleep problems, irritability, anger towards authority, and 
decreased confidence.  The examiner also opined that his 
social adaptability was moderately impaired in part due to 
his personality; that his  ability to maintain employment was 
mild to moderately impaired due in part to his personality; 
and that his  level of disability was mild to definite.

In April 2000, the veteran underwent another VA examination; 
this time, the examiner was able to review the claims file.  
The examiner noted that the veteran was in acute crisis with 
potential for violence.  He had quit his job in 1999 due to a 
conflict with colleagues and supervisors.  The veteran 
reported that he could not rein in his temper or impulse to 
make comments, which causes him difficulty at jobs.  

On mental status examination, the veteran was well groomed 
with pressured and flighty speech.  He did not have any sleep 
or eating problems.  His affect was irritable and labile.  He 
was able to maintain composure, then become very rapidly 
angry.  His thoughts were tangential and he had some suicidal 
and homicidal ideations.  His attention and concentration 
were impaired.  The examiner assigned a GAF of 57.  The 
examiner also noted that the veteran had extreme difficulty 
with social interaction and that while the veteran could have 
had long term chronic employment problems under any 
circumstances, it was likely that his Vietnam experiences had 
made it more difficult for him to adjust in his occupation.  
He opined that the veteran's overall disability was severe at 
present, with impaired judgment and difficulty concentrating.

In December 2001, the veteran underwent another VA 
examination.  He then complained of difficulty with 
relationships, an inability to control anger, and sleep 
problems.  He reported that he had no psychiatric or 
substance abuse hospitalizations, and that he  was recently 
fired from his job as a security guard in a grocery store 
because he yelled at the manager.  

On mental status examination, the veteran was in acute 
distress, with good hygiene.  He was restless, overactive 
with speech elevated in amount, rate, and volume.  He was 
fully oriented and maintained good eye contact.  He had no 
thought disorder and reported frequent self harm by hitting 
himself in the stomach or head when he did not do things 
correctly.  He had homicidal ideation toward the grocery 
store manager, no auditory hallucinations, and mild signs of 
paranoia.  He had some obsessive tendencies, and daily 
intrusive thoughts.  He avoided foreign people and 
restaurants.  The examiner diagnosed PTSD, and assigned a GAF 
of 50.  The examiner noted that the veteran had a very high 
level of acute emotional and psychiatric stress due to PSTD, 
and that he had significant impairment in both social 
adaptation and deficiency in an occupation setting.  The 
examiner opined that the veteran's level of disability was 
moderate to severe, and was increased since the last 
examination, and that hisjudgment was, at times, 
questionable.

The veteran's most recent VA examination was in June 2004.  
At that time, the veteran was appropriately dressed and 
neatly groomed, and was cooperative with the evaluation 
procedures.  He did not appear to be in acute distress but 
his speech was fairly rapid and his manner agitated and 
pressured.  He reported that his third wife left him three 
months ago, andthat he had been working at a series of 
security guard jobs, most recently, at a high school.  He 
reported that he did  not think he would be  re-hired when 
school resumes because he pointed out irregularities and 
illegal conduct on the part of the school administration with 
regard to withholding portions of his pay.  The veteran 
acknowledged that he had a history of problems in the work 
force due to combative behavior, and that he has worked in 
high-risk areas where he has frequently gotten into physical 
conflicts with people; he did not indicate that he instigated 
these problems.  Reportedly, he has difficulty sleeping and 
does not like shopping during the day because there are too 
many people around.  He denied socializing.  The examiner 
noted that the veteran goes to the driving range to let off 
steam and plays guitar.  He had gotten  rid of his television 
because the images of Iraq were too disturbing.  The veteran 
reported that he felt suicidal and continued to have 
occasional suicidal ideation, but he has not made an actual 
suicide attempt and did not express any specific suicidal 
plan now.  On mental status examination, the veteran was able 
to maintain eye contact and respond appropriately to humor.  
He was able to express himself in a relevant and coherent 
manner for the most part, although he occasionally engaged in 
tangential speech.  There was at times a fairly grandiose, 
almost paranoid quality to his statements.  He was well 
oriented and alert.  

The veteran stated that his nerves were getting worse and 
that on his current path he was likely to hurt someone else 
or himself.  He avoids driving because he is afraid he will 
assault someone due to frustration.  He has daily intrusive 
recollections of Vietnam.  He was fairly driven and pressured 
during the examination.  The examiner noted that if the 
veteran were to be employed it would be best if it was an 
isolated situation where he does not have to deal with other 
people.  The examiner diagnosed PTSD, and assigned a GAF of 
48.

B.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD has been rated as 50 percent disabling, 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, pursuant to a General Rating Formula.  A a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the record 
supports assignment of the next higher, 70 percent, rating 
for the veteran's PTSD.

The medical evidence currently of record documents that the 
veteran's PTSD is manifested by anxiety, anger outbursts 
demonstrating poor impulse control, irritability, an 
inability to adapt to stressful environments, pressured and 
tangential speech, sleep disturbance, suicidal and homicidal 
ideation, difficulty concentrating, occasional obsessional 
rituals, and significantly impaired ability to maintain 
social relationships and adapt socially.  These symptoms seem 
to occur on a daily basis and are reflective of current, 
overall impairment that is considerable and severe in 
intensity.  Notably, various VA clinical records, and the VA 
examinations, reveal an overall disability picture that is 
consistent with a 70 percent evaluation.

Thus, the the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, and judgment (as demonstrated by his three 
divorces, lack of impulse control, suicidal and homicidal 
ideations, pressured speech, lack of social interaction and 
trouble keeping a job).  In other words, the veteran's 
disability meets the criteria for the current 70 percent 
rating.  

The Board notes that the veteran has been assigned GAF scores 
ranging primarily from 45 to 49, as reflected in both VA 
clinic records between 1999 and 2004 and on his VA 
examination in June 2004; these scores are consistent with a 
70 percent rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score of 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

While the veteran was assigned GAFs of 51 in April 1999, 60 
in November 1999 and 57 in April 2000 (which, according to 
the DSM-IV, are each indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)), the Board emphasizes that the  majority of the 
veteran's assigned GAF scores are in keeping with the 
assessment of the veteran's disability as severe, and worthy 
of a 70 percent evaluation.  The November 1999 and April 2000 
scores, in particular, are somewhat out of sync with this 
conclusion.  

The Board also points out that, while there is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are  not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

In the present case, the medical evidence of record, 
including that contained in the November 1999 and April 2000 
VA examination reports show that the veteran's PTSD symptoms 
include illogical or irrelevant speech, suicidal ideation, 
obsessive rituals, impaired judgment or thinking, and that 
they result in his difficulty keeping a job.  Therefore, 
while the veteran's assigned GAF scores on several of his 
examinations indicate moderate psychiatric symptoms, the 
Board finds that such scores are not as probative as the rest 
of the medical evidence of record that addresses the 
veteran's actual symptoms and level of functioning.  

Accordingly, the Board finds the veteran's symptoms of 
anxiety, irritability, sleep disturbance, poor impulse 
control, homicidal and suicidal ideations, and inability to 
adapt socially suffered by the veteran are more 
characteristic of the criteria for a 70 percent rating.  
Moreover, given the evidence of record beginning in February 
1999 with Dr. D.'s assessment of the severity of the 
veteran's PTSD, the Board finds that the evidence of record 
supports a 70 percent evaluation from January 8, 1999.

For all the foregoing reasons, a 70 percent rating for PTSD, 
from January 8, 1999, is warranted.  


ORDER

A 70 percent rating for PTSD, from January 8, 1999, is 
granted, subject to the laws and regulations governing the 
payment  of monetary benefits.


REMAND

With regard to the question of whether the veteran is 
entitled to a 100 percent evaluation for PTSD, from January 
8, 1999, the Board finds that further development of the 
appellant's claim is needed.  

In this regard, the Board finds that the medical evidence is 
not adequate to permit the Board to adjudicate this aspect of 
the veteran's claim for an increased rating for PTSD, and 
another medical examination is warranted.  While the veteran 
has undergone multiple examinations in connection with this 
claim, the examiners have not specifically discussed whether  
the veteran's PTSD symptoms rise to the level of the criteria 
for a total schedular rating.  The examinations and 
outpatient treatment records indicate that the veteran reacts 
to challenges and social situations with verbal 
aggressiveness and potential violence, but the record does 
not adequately address whether this behavior can be 
considered grossly inappropriate or not.  Additionally, the 
veteran's thought processes and communication have been noted 
to be problematic under acutely stressful situations, but 
again, whether this impairment is a gross impairment of 
thought processes or communication is not mentioned.  
Treatment notation reflect that, on examination, the  veteran 
has been well groomed, but there is no discussion of whether 
his PTSD symptoms interfere with other activities of daily 
living.  

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA psychiatric examination to obtain medical 
information needed to resolve the claim.  The veteran is 
advised that the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may  result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility(ies) at which the examination is to take place.   

Prior to arranging for further examination of the veteran, 
the RO should give him another opportunity to present 
information and/or evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002).  But see 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

As a final note, the Board points out that in May 2004 the 
veteran submitted two claims for a total disability rating 
due to individual unemployability (TDIU).  Given that the 
Board's award of a 70 percent evaluation for the veteran's 
PTSD means that the veteran now meets the schedular criteria 
for a TDIU, and because a finding of a total schedular rating 
on remand could render the veteran's pending TDIU claim moot, 
the Board finds that the TDIU claim is inextricably 
intertwined with the claim for a total schedular rating now 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Hence, the issues should be 
considered together.  

Therefore, on remand, the RO should adjudicate the claim of 
TDIU.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim(s) remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran.  All appropriate tests and 
studies (to include psychological 
testing, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; if the PTSD symptoms 
interfere intermittently with the 
veteran's ability to perform the 
activities of daily living; 
disorientation as to time or place; and 
memory loss for names of close relatives, 
his occupation, or his own name.  The 
examiner should also assign the veteran a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  
Finally, the examiner should render an 
opinion as to whether the veteran's PTSD 
renders him unable to obtain or retain 
substantially gainful occupation due to 
his PTSD.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for a TDIU, in light of the evidence and 
legal authority pertinent to the claim. 

6.  If the claim of TDIU is denied, the 
RO must provide to the veteran and his 
representative both notice of the denial 
and of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must afford the 
veteran the appropriate time period for a 
response, the veteran should perfect an 
appeal as to the denial of any claim of 
TDIU, if desired, as soon as possible, to 
avoid unnecessary delay in the 
consideration of the appeal.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO is advised that it 
should not return the claims file to the 
Board until after the veteran has either 
perfected an appeal on the TDIU issue, or 
the time period for doing so has expired, 
whichever comes first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



